NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 BALWINDER SINGH and                             No.    13-71173
 SUKHWINDER KAUR,
                                                 Agency Nos.       A088-544-294
                  Petitioners,                                     A088-544-295

   v.
                                                 MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Balwinder Singh and Sukhwinder Kaur, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s inconsistent testimony regarding his participation in Shiromani

Akali Dal Amritsar rallies and the discrepancies between Singh and Kaur’s

testimony as to whether Singh’s father participated in securing Singh’s release

after his third alleged arrest. See id.; Shrestha v. Holder, 590 F.3d 1034, 1048 (9th

Cir. 2010) (adverse credibility determination was reasonable under the totality of

the circumstances). We reject petitioners’ contention that the agency failed to

sufficiently consider their corroborative evidence. See Garcia v. Holder, 749 F.3d
785, 791 (9th Cir. 2014) (evidence was insufficient to rehabilitate testimony or

support independent claim for relief). Thus, in the absence of credible testimony,

in this case, petitioners’ asylum and withholding of removal claims fail. See Jiang,
754 F.3d at 740.

      Finally, petitioners’ CAT claim also fails because it is based on the same

testimony the agency found not credible, and petitioners do not point to any

evidence that compels the finding that it is more likely than not they would be




                                          2                                    13-71173
tortured by or with the consent or acquiescence of the government if returned to

India. See id. at 740-41.

      PETITION FOR REVIEW DENIED.




                                         3                                  13-71173